J-S55027-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: A.G.R.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: J.R.                            :   No. 667 MDA 2017

                     Appeal from the Decree March 24, 2017
                In the Court of Common Pleas of Luzerne County
                        Orphans’ Court at No(s): A-8408

BEFORE:      DUBOW, RANSOM, and STRASSBURGER*, JJ.

JUDGMENT ORDER BY RANSOM, J.:                       FILED SEPTEMBER 15, 2017

        J.R. (“Father”) appeals from the decree entered March 17, 2017, and

amended March 24, 2017, in the Court of Common Pleas of Luzerne County,

which granted the petition filed by his former girlfriend, A.L. (“Mother”), and

her fiancé, M.M. (“Fiancé”) (collectively, “Petitioners”), and involuntarily

terminated his parental rights to his minor daughter, A.G.R.1 (“Child”), born

in February 2008. After careful review, we vacate the decree and remand

this case so that the orphans’ court may conduct a hearing regarding Child’s

needs and welfare pursuant to 23 Pa.C.S. § 2511(b).




____________________________________________


*
 Retired Senior Judge assigned to the Superior Court.
1
  We use the parties’ initials throughout this memorandum to protect the
minor child’s identity. In the future the parties’ briefs should refrain from
using the minor child’s full name in pleadings.
J-S55027-17



       Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.
      Once the statutory requirement for involuntary termination of
      parental rights has been established under subsection (a), the
      court must consider whether the child’s needs and welfare will
      be met by termination pursuant to subsection (b). In this
      context, the court must take into account whether a bond exists
      between child and parent, and whether termination would
      destroy an existing, necessary and beneficial relationship.

Ibn re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010).

       “Above all else in determining whether parental rights should be

terminated, adequate consideration must be given to the needs and welfare

of the child.” In re J.D.W.M., 810 A.2d 688, 690 (Pa. Super. 2002) (citing

In re Child M., 681 A.2d 793 (Pa. Super. 1996), appeal denied, 686 A.2d

1307 (Pa. 1996)).        “In similar cases where we have found a trial court’s

[needs and welfare] analysis to be lacking, we have remanded the case to

the trial court for the taking of additional evidence with regard to emotional

bonds and the effect of termination on the children.” In re I.J., 972 A.2d 5,

13 (Pa. Super. 2009) (citing In re T.F., 847 A.2d 738, 743 (Pa. Super.

2004); In re Termination of C.W.S.M., 839 A.2d 410 (Pa. Super. 2003)).

       In this case, the orphans’ court conducted a termination hearing on

October 25, 2016, and February 17, 2017.2 During the hearing, the court

____________________________________________


2
 The orphans’ court heard the testimony of Mother, Fiancé, and Father’s
mother, D.S. In addition, the court heard the testimony of Father, who
(Footnote Continued Next Page)


                                           -2-
J-S55027-17



indicated that the parties should present evidence with respect to Section

2511(a), and that the court would hear evidence with respect to Section

2511(b) only if it first determined that grounds under Section 2511(a) had

been met. See N.T., 10/25/2016, at 62 (“At this point in time, I would like

to hear your case as to grounds, and then we’ll move into whether we need

to address the best interest.”).         Following the hearing, the court took the

case under advisement and entered a decree terminating Father’s parental

rights without ever permitting the parties to present evidence as to Section

2511(b). While the court included a Section 2511(b) analysis in its opinion,

we cannot conclude that the court’s findings are supported by the record

when the record itself is incomplete.

      Accordingly, we must vacate the termination decree and remand this

matter so that the orphans’ court may conduct an additional hearing

regarding Child’s needs and welfare. The court shall conduct its hearing and

enter a ruling on the termination petition within sixty days of the date of this

judgment order.3,      4


                       _______________________
(Footnote Continued)

participated via videoconference from SCI Graterford, where he is serving a
lengthy sentence of incarceration after being convicted of unlawful contact
with a minor.
3
  Notably, Petitioners agree that the case should be remanded for further
testimony. See Petitioners’ brief at 2, 9-10.
4
   During the termination hearing, Mother testified that she and Fiancé
intended to marry in May 2017. N.T., 10/25/2016, at 7. On remand, the
orphans’ court should ascertain whether the anticipated marriage actually
took place.



                                            -3-
J-S55027-17



     Decree vacated.      Case remanded for further proceedings consistent

with this judgment order. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2017




                                    -4-